Citation Nr: 1543353	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-45 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a disorder of the eyes, also claimed as residuals of Lasik surgery.  

2. Entitlement to an initial disability rating in excess of 30 percent for schizoaffective disorder, depressed type, for the period from January 14, 2007, to January 12, 2010.

3. Entitlement to an initial disability rating in excess of 50 percent for schizoaffective disorder, depressed type, for the period from January 13, 2010, to November 7, 2010. 

4. Entitlement to an initial disability rating in excess of 70 percent for schizoaffective disorder, depressed type, for the period from November 8, 2010, to October 24, 2011. 

5. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1999 to June 2000, and from May 2004 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision and February 2015 letter from the Department of Veterans Affairs (VA) Regional Office (RO). 

The matter of an increased rating for a psychiatric disorder was remanded by the Board in April 2011 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

In a January 2012 rating decision, the RO granted the Veteran a maximum schedular evaluation of 100 percent for her psychiatric disorder beginning October 25, 2011.  As the Veteran has not appealed the 100 percent rating, only the earlier time periods remain on appeal.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU. While the RO denied the claim in a February 2015 letter, when a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issue of entitlement to service connection for a disorder of the eyes, also claimed as residuals of Lasik surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From January 14, 2007, to January 12, 2010, the Veteran's schizoaffective disorder, depressed type, has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2. From January 13, 2010, to November 1, 2010, the Veteran's schizoaffective disorder, depressed type, has been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.  

3. From November 2, 2010, to October 24, 2011, the Veteran's schizoaffective disorder, depressed type, has been manifested by symptoms approximating occupation and social impairment with deficiens in most areas, such as work, school, family relations, judgment, thinking, or mood.  

4. Prior to October 25, 2011, the combined effects of the Veteran's service-connected disabilities have not rendered her unable to secure and follow  substantially gainful employment. 

5. From October 25, 2011, to January 8, 2012, the Veteran's non-psychiatric service-connected disabilities alone or in combination were not of such severity to render her unable to secure and follow substantially gainful employment. 

6.  From January 9, 2012, the Veteran was rated 100 percent disabled for service-service-connected schizoaffective disorder; and she has been in receipt of special monthly compensation for additional disabilities combined to be independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 for schizoaffective disorder, depressed type, from January 14, 2007, to January 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9211 (2015).

2. The criteria for an initial disability rating in excess of 50 for schizoaffective disorder, depressed type, from January 13, 2010, to November 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9211 (2015).

3. From November 2, 2010, to November 7, 2010, the criteria for an initial disability rating of 70, but no greater, for schizoaffective disorder, depressed type have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9211 (2015).

4. The criteria for an initial disability rating in excess of 70 for schizoaffective disorder, depressed type, from November 8, 2010, to October 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9211 (2015).

5. Prior to October 25, 2011, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16, 4.19 (2015).

6. From October 25, 2011, to January 8, 2012, the criteria for entitlement to a TDIU is not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16, 4.19 (2015).

7. From January 9, 2012, the claim of entitlement to TDIU is moot. Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for a psychiatric disorder represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a July 2007 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of her claimed psychiatric disorder in October 2007 and October 2011.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that her psychiatric disorder is more severe than her current ratings.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Veteran was previously rated under Diagnostic Code 9434 for major depressive disorder and in a January 2013 rating decision was changed to Diagnostic Code 9211 for schizoaffective disorder, all psychiatric disabilities are evaluated together regardless of the diagnoses under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9211. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined by a VA examiner, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's psychiatric disorder. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends her psychiatric disorder warrants higher ratings.  In her July 2008 notice of disagreement, the Veteran complained of having a poor relationship with her mother, that she stays in the house, and has difficulty with caring for her daughter.  In her November 2009 substantive appeal, she asserts her mother had to remind her to shower or comb her hair.  Her relationship with her daughter was "horrible."  She had no friends, did not have a relationship with her husband due to her mood swings, had panic attacks, and school work became more difficult every day.  

The Veteran was afforded a VA psychiatric evaluation in October 2007.  The Veteran reported she noticed deterioration in her mood, did not want to go out, and was unable to provide basic care for her child physically and emotionally.  Her mother helped care for her child.  Her appetite was erratic and she entertained negative thoughts.  She was also going through a divorce.  She described her symptoms as occurring constantly.  She had a good relationship with her supervisor and co-workers.  Examination revealed the Veteran's orientation was within normal limits, appearance and hygiene were appropriate, and behavior was appropriate.  Affect and mood were abnormal, with depressed mood which occurred nearly continuously and affected her ability to function independently.  Concentration was impaired as she forgot things easily.  Panic attacks were present and occurred less than once a week.  Thought process was appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  Suicidal ideation was present, including a history of wanting to overdose in October 2005, but the Veteran denied any current death wishes.  Homicidal ideation was present including threats against the commanding officer in 2005, but she denied any current homicidal thoughts.  

The examiner opined that the Veteran was intermittently unable to perform activities of daily living, but she could provide self-care, because of her depressed mood, low energy level, poor motivation, and anhedonia.  She had difficulty establishing and maintaining effective work/school and social relationships because of her decreased drive and impaired concentration.  Her psychiatric symptoms caused her occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner diagnosed the Veteran with major depression, single episode, moderate, and assigned a GAF score of 55 based on moderate level of symptoms and impairment.  This finding was supported by her depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, and impaired concentration, poor motivation, and drive secondary to depression.  She posed no threat of persistent danger or injury to self and others.

A September 2008 VA treatment record notes the Veteran reported ongoing depressive symptoms with some fluctuations in mood.  Panic attacks occurred one to two times a month on average.  She was very protective of her daughter.  She lived with her mother and her daughter.  She was diagnosed with major depressive disorder, recurrent, mild-moderate, and assigned a GAF score of 71 for the year and 71 currently.  

A March 2009 VA treatment record notes the Veteran reported she was easily aggravated and described her mood as "funky."  She further complained of a short temper and irritability.  No panic attacks and judgment was good.  She lived with her daughter in a home behind her mother's house.  Cognition was grossly intact.  She was diagnosed with major depressive disorder, recurrent, mild-moderate without psychotic features.  She was assigned a GAF score of 71 for rhe year and 70 currently.  

An August 2009 VA treatment record notes the Veteran's mood was improved and she was motivated.  She was starting back up at community college next week, taking 12 hours in education.  She was getting a divorce and coping with it "fairly well."  She had difficulty focusing and concentrating.  Her anger was controlled and she was less irritable.  She had no panic attacks and was coping well with recent stressors.  Her mood was good and affect was in full range; mood congruent.  Judgement and insight were good and the Veteran was alert and oriented.  Cognition was intact.  Irritability and anxiety were fairly well controlled.  She was diagnosed with major depressive disorder, in remission and assigned a GAF score of 75.  
 
A January 2010 VA treatment record notes the Veteran was taking medication and had more "labile mood and irritability lately."  Little things made her upset and she yelled and cried easily.  She reported difficulty focusing and trouble sleeping.  She was calm, well dressed and groomed, and thought was logical and focused.  Insight and judgment were fair.  Her mood was "not good" and affect was constricted.  She was assigned a GAF score of 63 and her major depressive disorder was described as mild-moderate.  A February 2010 VA treatment record notes the Veteran reported her mood was more depressed and irritable.  

A November 2, 2010, VA treatment record notes the Veteran had been depressed and emotional; crying a lot.  She did not want to harm herself as she wanted to live for her children and had no thoughts of harming others, but she did feel helpless at times and thought she would be "better off dead."  She had good support from her mother.  The Veteran reported she had good social or family support.  The report further notes the Veteran had moderate to severe depression.  She was assigned a GAF score of 55. 

A November 8, 2010 VA treatment record notes the Veteran's husband divorced her and he discontinued monetary support, forcing the Veteran and her children to move into her mother's home for assistance.  She attended college with plans to finish within a year or so.  She had been isolating except for attending school, she felt overwhelmed with her problems and angry about being betrayed by her husband.  Her mother was supportive.  The record further notes her demeanor was cooperative, speech was normal, memory was intact, judgment was good, and she was orientated to person, location, date/time, and situation.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate.  

A June 2011 VA treatment record notes the Veteran lived with her mother.  She dropped out of classes this summer due to her mother being ill, but planned on restarting.  She did not do as well as she had hoped in the spring semester.  She had mild depression due to stress and significant anxiety, but no panic attacks.  She was irritable and short tempered, but had no physical outbursts.  Poor concentration, hypervigilance and obsessive compulsive disorder (OCD) traits, and while she had thoughts of giving up and not wanting to be here, she would never harm herself due to her children.  No thoughts of actually harming self or others.  Insight and judgment were fair.  The record further notes the Veteran was not functioning too well overall and did not do as well as she would have like in school.  She was assigned a GAF score of 53.  

An October 20, 2011, VA treatment record notes the Veteran reported she sometimes heard people telling her things, but was not sure if these were her own thoughts.  She had no thoughts of harming herself or others.  She also denied hallucinations or delusions.  She was diagnosed with moderate-severe depression and anxiety associated with recent stressors.  She was assigned a GAF score of 51.  (See Virtual VA, Capri entry 10/20/2011, pg. 9). 

The Veteran was afforded another VA psychiatric evaluation on October 25, 2011.  The examiner diagnosed the Veteran with schizoaffective disorder, depressed type.  The examiner noted the Veteran now stated that she had hallucinations commanding her to kill herself.  Additionally, her mood was labile and she was quite tearful and obsessed about her medical condition.  

Based on the evidence of record, the Board that from January 14, 2007, to January 12, 2010, the preponderance of the evidence of record is against a rating in excess of 30 percent for service-connected psychiatric disorder.  The Veteran's psychiatric disorder has been manifested by mood swings, irritability, depressed mood, anxiety, impaired concentration, panic attacks occurring less than once a week, trouble sleeping, and poor motivation.  Such symptomatology has resulted in the assignment of GAF scores ranging from 55 to 75, indicating mild to moderate symptoms.  

The Board finds a higher rating is not warranted as the October 2007 VA examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation and the August 2009 VA treatment record found the Veteran's anger was controlled, her mood was improved, she was less irritable, and found the Veteran's major depressive disorder was in remission.  

While the October 2007 VA examiner found the Veteran had difficulty establishing and maintaining effective work/school and social relationships because of her decreased drive and impaired concentration and the Veteran asserts during her 2008 notice of disagreement that she had a poor relationship with her mother, had no friends, her relationship with her daughter was horrible, and did not have a relationship with her husband, the Board finds other evidence in the record outweighs these findings and assertions.  Specifically, the Veteran reported during her October 2007 VA psychiatric evaluation that she had a good relationship with her co-workers and supervisor and her mother helped care for her child.  Additionally, a September 2008 VA treatment record reflects the Veteran reported she was very protective of her daughter and lived in her mother's house with her daughter.  

Although the October 2007 VA examiner noted that suicidal ideation was present, including a history of wanting to overdose in October 2005, the Veteran denied any current death wishes.  Additionally, while homicidal ideation was present including threats against the commanding officer in 2005, the Veteran denied any current homicidal thoughts.  As the Veteran reported she did not currently have any suicidal or homicidal thoughts and there was no indication during the appeal period prior to January 12, 2010, that the Veteran had suicidal or homicidal thoughts, the Board finds the preponderance of the evidence is against a finding of suicidal ideation during the appeal period prior to January 12, 2010.   

Additionally, although the Veteran avers during her November 2009 substantive appeal that her mother had to remind her to shower or comb her hair, the Board finds this contention to be unsupported.  There is no indication during this time period on appeal that the Veteran was unable to care for herself.  Indeed, the October 2007 VA examiner found the Veteran's hygiene was appropriate and she could provide self-care.  Moreover, the March 2009 and August 2009 VA treatment records found cognition was grossly intact.  

Accordingly, an initial rating in excess of 30 percent from January 14, 2007, to January 12, 2010, for a psychiatric disorder is not warranted.   

Based on the evidence of record, the Board finds that from January 13, 2010, to November 1, 2010, the preponderance of the evidence of record is against a rating in excess of 50 percent for service-connected psychiatric disorder.  The January 2010 VA treatment record notes the Veteran had a more "labile mood and irritability lately."  Little things made her upset and she yelled and cried easily.  She was assigned a GAF score of 63, indicating mild to moderate symptoms.  

The Board finds a higher rating is not warranted as the January 2010 VA treatment record found the Veteran's symptoms were mild to moderate and the Veteran's insight and judgment were fair.  

Accordingly, an initial rating in excess of 50 percent from January 13, 2010, to November 1, 2010, for a psychiatric disorder is not warranted.   

As noted above, in a January 2012 rating decision, the RO granted the Veteran a 70 percent rating from November 8, 2010, to October 24, 2011.  Although the RO based this rating on a November 8, 2010, VA treatment record notation that the Veteran endorsed some passive suicidal thoughts with no intent, as the Board finds a November 2, 2010, VA treatment record reflects the Veteran endorsed some passive suicidal thoughts with no intent, the Veteran will be awarded a 70 percent rating from November 2, 2010 to November 7, 2010. 

Based on the evidence of record, the Board finds that from November 8, 2010, to October 24, 2011, the preponderance of the evidence is against a rating in excess of 70 percent for service-connected psychiatric disorder.  The Veteran's psychiatric disorder has been manifested by isolation, passive suicidal thoughts, increased depression, feeling overwhelmed, anger, poor concentration, and hypervigilance.  Such symptomatology resulted in the assignment of GAF scores of 51-55, indicating moderate symptoms.    


The Board finds, however, that the Veteran's disability does not approximate the criteria for the next higher rating for the period of November 8, 2010 to October 24, 2011.  The November 2, 2010, VA treatment record notes the Veteran reported she had good social and family support and the November 8, 2010, VA treatment record notes the Veteran reported her mother was supportive.  

While an October 20, 2011, VA treatment record notes the Veteran reported she sometimes heard people telling her things, the Veteran further stated she was not sure if these were her own thoughts.  She had no thoughts of harming herself or others.  She also denied hallucinations or delusions.  Additionally, she was diagnosed with moderate-severe depression and anxiety and assigned a GAF score of 51, indicating moderate symptoms.  Furthermore, the October 25, 2011, VA examiner noted the Veteran now states that she has hallucinations commanding her to kill herself, indicating she had not previously made those assertion.   

The Board finds that the weight of the evidence establishes that the Veteran's psychiatric disorder symptoms most closely approximate the 70 percent criteria from November 2, 2010, to October 24, 2011.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her psychiatric disorder is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put for by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


Accordingly, an initial rating in excess of 30 percent for a psychiatric disorder is not warranted from January 14, 2007, to January 12, 2010, an initial rating in excess of 50 percent for a psychiatric disorder is not warranted from January 13, 2010, to November 1, 2010, and the weight of the evidence establishes that the Veteran's psychiatric disorder most closely approximates a 70 percent rating, but no higher, from November 2, 2010, to October 24, 2011.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III. TDIU

The Veteran claims she is entitled to a TDIU due to her psychiatric disorder.  Specifically, in a September 2012 application for increased compensation based on unemployability she alleges she became too disabled to work in January 2007, last worked a full time job in January 2007, and her disability affected her full-time employment in January 2007.  She further notes she worked 40 hours per week at a clerical job at Willstaff from June 2007 to April 2008 and worked 40 hours per week at a clerical job at Ace Transportation from October 2007 to April 2008.  In an October 2014 application for increased compensation based on unemployability she alleges she became too disabled to work in January 2007/October 2011, last worked a full time job in January 2007 and her disability affected her full-time employment on October 25, 2011.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

For the period since October 25, 2011, the Veteran's schizoaffective disorder is rated as 100 percent disabling.  In Bradley v. Peake, the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  However, in this case, the Veteran is receiving a total 100 percent evaluation for schizoaffective disorder since October 25, 2011, as well as entitlement to SMC for schizoaffective disorder, right hip strain, bilateral pes planus with hallux valgus, and lumbosacral strain, since January 9, 2012, at the housebound rate under 38 U.S.C. § 1114(s).  Therefore, the Board finds that the issue of entitlement to TDIU is moot since January 9, 2012.  

From October 25, 2011, to January 9, 2012, the Veteran's other service-connected disabilities aside from schizoaffective disorder (rated 100 percent) were: lumbosacral strain at 20 percent; right hip strain at 10 percent; and noncompensable ratings for bilateral pes planus, right wrist cyst, status post right laparoscopic salpingectomy, and facial acne.  As such, the Veteran did not meet the schedular criteria for consideration of a total disability rating under the provisions of 38 C.F.R. § 4.16(a).  

Consequently, the remaining question is whether, for the period from October 25, 2011, to January 9, 2012, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2015).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b) (2015).

The Board itself cannot assign an extra-schedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, supra; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v Brown, 9 Vet. App. at 96-97 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Board has reviewed the evidence and finds that the preponderance of the evidence is against the claim.  While an October 25, 2011, VA examination of the Veteran's back found the Veteran's thoracolumbar spine condition impacted her ability to work, explaining that the Veteran had pain with prolonged sitting or standing, there is no indication in the record that the Veteran was unable to obtain employment due to her back.  Moreover, the evidence of record does not indicate that the Veteran was unable to work due to anything other than her psychiatric disorder.  Indeed, the Veteran only asserts in both her September 2012 and October 2014 applications for TDIU that the only service-connected disability that prevents her from securing or following any substantially gainful employment was her psychiatric disorder.  

From November 2, 2010 to October 24, 2011, the Veteran was rated as 70 percent for her schizoaffective disorder; so she met the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a) for this period.  

An October 2007 VA psychiatric evaluation notes the Veteran had trouble looking for jobs since her relocation to Louisiana in January 2007, but found a job working as a dispatcher at Ace Transportation Company a week ago.  The Veteran reported a good relationship with her co-workers and supervisor.  A September 2008 VA treatment record notes the Veteran worked various administrative jobs since she left service and was attending community college full time studying education.  A March 2009 VA treatment record notes the Veteran was still in college full time and an August 2009 VA treatment record notes the Veteran was starting back up at community college next week, taking 12 hours in education.  A January 2010 VA treatment record notes the Veteran was still in community college and noted difficulties focusing.  A November 2, 2010, VA treatment record notes the Veteran was taking four classes at Nicholls State in Thibodeaux, Louisiana, but thought she would take a break from school next semester.  A November 8, 2010, VA treatment record notes the Veteran planned to finish college in elementary education within a year or so.  

A June 2011 VA treatment record notes the Veteran dropped two classes this summer due to her mother being sick, but planned to restart later in the summer.  She did not do as well as she had hoped in her spring semester classes.  She had been feeling overwhelmed and had mild depression due to her stress.  An October 20, 2011 VA treatment record notes the Veteran was in school this semester, but had not been attending classes for some time.  An October 25, 2011 VA psychiatric evaluation stated the Veteran had psychotic depression causing severe impairment, including unemployability.  The examiner further found "[a]s to the Opinion of Unemployability, at least for the time being she can be considered Unemployable.  She is not currently on her new medication and is very unstable.  She may be able to recover enough in the future and with encouragement in psychotherapy may be able to work.  She has the advantage of youth, she is only age 32."  

The Board finds that prior to October 25, 2011, the Veteran's service-connected disabilities alone did not preclude her from substantial gainful employment.  Indeed, a September 2008 VA treatment record notes the Veteran reported going to community college full time and a June 2011 VA treatment record notes she took spring semester classes, but dropped two classes in the summer because her mother was sick.  An October 20, 2011, VA treatment record notes the Veteran was in still in school.  The Board finds that being in college is indicative of one's ability to work.  Moreover, the October 25, 2011, VA examiner's finding that "at least for the time being she can be considered Unemployable," indicates that the Veteran's currently found unemployability was a recent finding.  

While the Veteran contends in her September 2012 application for increased compensation based on unemployability that she became too disabled to work in January 2007, last worked a full time job in January 2007, and her disability affected her full-time employment in January 2007, she also notes she worked 40 hours per week at a clerical job at Willstaff from June 2007 to April 2008 and worked 40 hours per week at a clerical job at Ace Transportation from October 2007 to April 2008.  The Board finds her assertion as to her last full time employment to be unclear and contradictory.  Moreover, a September 2008 VA treatment record notes the Veteran worked various administrative jobs since she left service.  Additionally, the Veteran asserts in an October 2014 application for increased compensation based on unemployability that she became too disabled to work in January 2007/October 2011, last worked a full time job in January 2007 and her disability affected her full-time employment on October 25, 2011.  It is unclear when the Veteran claims she was unable to work due to her psychiatric disorder.  The Board finds the earliest indication that the Veteran was unemployable was not until October 25, 2011, at which time she was awarded a 100 percent rating for schizoaffective disorder. 

Accordingly, the Board finds that the preponderance of the evidence is against the grant of TDIU on a schedular basis, or for referral for extra-schedular consideration, for any period time subject to the jurisdiction of the appeal.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).













						[CONTINUED ON NEXT PAGE]


ORDER

Entitlement to an initial rating in excess of 30 percent for schizoaffective disorder, depressed type, from January 14, 2007, to January 12, 2010, is denied.

Entitlement to an initial rating in excess of 50 percent for schizoaffective disorder, depressed type, from January 13, 2010, to November 1, 2010, is denied.

Entitlement to an initial rating of 70 percent for schizoaffective disorder, depressed type, from November 2, 2010, to November 7, 2010, is granted.  

Entitlement to an initial rating of 70 percent for schizoaffective disorder, depressed type, from November 8, 2010, to October 24, 2011, is denied.  

The claim of entitlement to a TDIU prior to January 9, 2012, is denied. 

The claim of entitlement to a TDIU since January, 9, 2012, is dismissed as moot.


REMAND

The Veteran contends she is entitled to service connection for a disorder of the eyes.  A January 2015 supplemental statement of the case notes VA treatment records from Alexandria VA Medical Center and Lafayette Community-Based Outpatient Clinic from July 2011 through January 2015 and VA treatment records from Shreveport VA Medical Center from August 2014 through January 2015 have been reviewed.  The Board notes that only VA treatment records from Alexandria prior to July 2012 and VA treatment records from Lafayette prior to February 2012 are associated with the claims file.  Thus, records since July 2012 from Alexandria, since February 2012 from Lafayette, and records from August 2014 through January 2015 from Shreveport are not associated with the claims file.  The Court has held that VA medical records are in constructive possession of the agency and must be obtained if pertinent.  38 C.F.R. § 3.159(c)(2) (2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, the Board finds that these VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file any additional relevant evidence that may have come into existence since the claims folder was last before the AOJ, including any outstanding VA clinical/treatment records from the from Alexandria since July 2012, Lafayette since February 2012, and Shreveport since August 2014. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


